UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUC ROBERT BERNARD,

                             Plaintiff,                             20-CV-1527 (CM)
                     -against-                        ORDER DIRECTING PAYMENT OF FEES
                                                        OR AMENDED IFP APPLICATION
CARE DESIGN N.Y.; CEO JIM MORAN,

                             Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed in forma pauperis (“IFP”), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application but his responses do not establish that he is unable

to pay the relevant fees. Plaintiff states that he is currently unemployed. But he states that before

August 30, 2019, he was earning a salary of $58,000 per year. He checks the box on the IFP

application to indicate that he receives income from a “[b]usiness, profession, or other self-

employment,” and where asked to provide additional information about his income sources,

Plaintiff writes, “My wife has a full time job and pays the full rent.” (ECF No. 1, at 2.) In

response to the question asking him to describe and list the value of any assets such as

automobiles, real estate, stocks, or bonds he owns, Plaintiff writes, “yes.” (Id.) He further

indicates that he has “$9,908.56 + 1124,36” [sic] in a checking account and an unknown amount

in a savings account. (Id.) Plaintiff has no children and provides no financial support to his wife.

He does not provide answers to the questions on the IFP application asking him to describe his

monthly expenses and any other debts or financial obligations.
        Based on the information provided by Plaintiff on the IFP application, the Court is unable

to grant Plaintiff IFP status at this time. Accordingly, within thirty days of the date of this order,

Plaintiff must either pay the $400.00 in fees or submit the attached amended IFP application in

which he fully discloses his financial status – he must fully and completely answer all of the

amended IFP application’s questions, including those about the value of any assets he owns, his

monthly expenses, and any debts or financial obligations he has. If Plaintiff submits the amended

IFP application, it should be labeled with docket number 20-CV-1527 (CM). If the Court grants

the amended IFP application, Plaintiff will be permitted to proceed without prepayment of fees.

See 28 U.S.C. § 1915(a)(1).

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the Court

will process the case in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss the action.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    February 24, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
